Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 21 January 2022, with respect to 112(f) interpretation and 112(b) rejection have been fully considered and are persuasive.  The 112(f) interpretation and 112(b) rejection of 1 October 2021 has been withdrawn. 
Applicant's arguments filed 21 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are not directed to an abstract idea, but a computer based network of devices. The Examiner disagrees because the claims merely mention the computer hardware as a tool to implement the abstract idea, that of group payment or splitting a payment, which is clear based on the claim limitations at least from claim 1 that only describe the abstract idea with a single mention of the hardware involved. The claims are not directed to the computer network or the devices themselves, but only the use of the devices and computers to implement the technique of making payments as a group. 	Applicant argues the claims are integrated into a practical application on page 10 of the Remarks, specifically an improvement to a network of group accounting that integrates terminals devices and servers. The Examiner disagrees because the claims are not improving the terminals, devices, or servers themselves by providing software that divides a bill or total amount due in a prorate manner, that is basic math. Additionally, sending and receiving settlement requests are well known in the technical area and are not being improved upon in the claims nor is the technical step of electronically transmitting requests, see MPEP 2106.04 Solutran v Elavon. The “technical improvement” the Applicant is alleging is merely the actual number or calculation of money owed by a particular user, which is not a technical problem nor a technical solution. Itemizing a check or bill is not a technical improvement on the process of invoicing and the use of the computer network and devices in the current claims amounts to mere implementation to use the computer as a tool, see MPEP 2106.05(f). 
Applicant’s arguments regarding the 102(a)(2) rejection are persuasive, but new grounds of rejection necessitated by the amendments has been presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A:  Claim 1 recites the concept of group payment which is an abstract idea in the grouping of certain methods of organizing human activity such as a fundamental economic practice (saving, group payment, splitting payment, group savings etc), managing personal behavior or relationships between people, and commercial interactions (such as agreements, sales activities or behaviors and business relations). The claim(s) recite(s) the abstract idea through the steps of receiving a creation request of group payment for transportation costs to make a payment by electronic money, generate the group payment in a digital wallet, transmit a deposit request, calculate a respective settlement amount, and transmit a settlement request. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “the processor”, “hardware”, “first server”, and “second server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of using rules to implement group payment	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Viewing the limitations as an ordered combination, the claims merely describe the abstract idea sing computer technology and does not add anything further that looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). The claim is not patent eligible.
Dependent claims 2-5, 7, 9-13, and 17-19 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim and merely use the computer as a tool to implement the abstract idea. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulakaluri US 2011/0313897 in view of Eramian US 2015/0095122.

As per claim 1:	Mulakaluri discloses a wallet server comprising a processor including hardware, the processor being configured to: (¶ [0065], [0080]-[0081]):
	receive a creation request of group payment for transportation costs to make a payment by electronic money using a first terminal and at least one second terminal that are associated with a group organizer and at least one participant of a group, respectively, the group organizer and the participant form (Fig 1, [0022]), 	generate the group payment in a digital wallet in which a plurality of payment methods are registrable (Fig 4B, [0030], [0039]); and
	transmit a deposit request to deposit to a first server designated in the creation request, based on registration information of the group payment acquired from the second terminal, the deposit request being transmitted to a second server designated in the registration information (Fig 1, Fig 3A, [0041])	transmit a settlement request to the first server to deposit the calculated settlement amount that is weighted for each of the group organizer and the participant of the group  (Fig 1 ‘120’, [0032]-[0033], [0052]-[0056])	Mulakaluri fails to explicitly disclose, but Eramian does disclose calculate a respective settlement amount of the transportation costs for the group organizer and the participant of the group based on weighting a balance of the group payment, the weighting being based on a distance from a departure home location to a destination location (Fig 4, Abstract, ¶¶ [0084]-[0087]);	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Eramian in Mulakaluri since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the art of payment splitting and it would have been obvious to a person skilled in the art to combine the art to improve the usability and flexibility of the system in transportation specific applications. Mulakaluri is a non-application specific method of performing financial transactions and applying it to the context of transportation costs would be an obvious application of bill splitting within a pay group.	
As per claim 2:	Mulakaluri further discloses the wallet server according to claim 1, wherein the processor outputs a payment request to the first server in accordance with a payment request acquired from the first terminal or the second terminal (Fig 5, [0064]).
As per claim 3:	Mulakaluri further discloses the wallet server according to claim 1, wherein the processor outputs an additional collection request to the second server when a balance of the group payment in the first server falls below a predetermined amount ([0062]).
As per claim 4:	Mulakaluri further discloses the wallet server according to claim 1, wherein the processor: outputs a termination notice of the group payment to the first server and the second server in accordance with a termination request of the group payment acquired from the first terminal ([0032]-[0033],[0055]-[0056);
	executes termination processing when the processor acquires a termination processing completion notification from the first server and the second server ([0032]-[0033], [0055]-[0056); and
	outputs a termination notification to the first terminal and the second terminal after the termination processing is completed (Fig 1 ‘120’, [0032]-[0033], [0052]-[0056]).
As per claim 5:	Mulakaluri further discloses the wallet server according to claim 4, wherein the processor: calculates the respective settlement amount of a member of the group in accordance with the termination request (Fig 1 ‘120’, [0032]-[0033], [0052]-[0056], Fig 4H); and
	outputs the termination notice including a settlement instruction based on the settlement amount to the first server (Fig 1 ‘120’, [0032]-[0033], [0052]-[0056]).
As per claim 7:	Mulakaluri further discloses the wallet server according to claim 5, wherein the processor calculates the settlement amount in accordance with a participation status of the member of the group for each payment (Fig 4F, [0060], Fig 1 ‘120’, [0032]-[0033], [0052]-[0056]).
As per claims 8-12, 14 and 15-19:	Claims 8-12, 14 and 15-19 are rejected under the rationales of claims 1-5 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Dogin US 20150356551 Multi-account Payment card.	Isaacson US 2012/0150728 System and Method for Splitting a Transaction	Schattaue US 8401968  Mobile Group Payments
	Lin US 2010/0078472 Group Peer to peer financial transactions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692